DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 8,551,508 B2).
Regarding claims 1-5 and 13, Lee teaches a cleaning composition comprising:  a)- a fatty acid isopropyl ester such as isopropyl palmitate and isopropyl myristate; [30: 17],  b)- polyoxyethylene sorbitan ester (as disclosed by applicant: PGPub: 0048) such as polysorbate-20 and polysorbate-60; [30: 33-35],  c)- a second sorbitan ester such as PEG-80 sorbitan laurate (it is construed as a functional equivalent to sorbitan monostearate); [30: 27-29], and a solvent such as propylene glycol and/or water; [30: 38, 29: 54, Example 10]. This composition (for cleansing embodiment) is free of alcohol.
Regarding claims 2-5,  and the statement of “a dental appliance cleaning composition”, Section 2112.02 of the MPEP provides direction as to how phrases such as this are to be treated: “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., Rowe v. Dror, 11c  2 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).
Regarding claim 13,  Lee teaches the embodiment by which the composition can be delivered by a wipe; [15: 44].

                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,551,508 B2), as applied to claim 1 above.
Regarding claims 6, 8 and 10,   Lee does not teach a waterless embodiment/version of the cleansing composition as instantly claimed. However, it teaches other embodiments and applications of this composition wherein the composition is in powder form and devoid of water; [15: 40-62].  Therefore, at the time before the effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to provide the composition in dry for and thus with higher concentrations of fatty acid isopropyl ester, polyoxyethylene sorbitan ester, and the second sorbitan ester with the motivation of delivering a much higher cleansing efficacy on the cleaning site, as suggested by Lee above.
Regarding claims 7 and 11,   Lee does the claimed ingredients can be chosen in any combination (i.e. quantity); [30: 59-62].  This is construed as an obvious routine laboratory experimentation for selecting the required amounts of first and second sorbitan ester with the motivation of arriving at a cleaning composition with an intended cleaning efficacy.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 8,551,508 B2), as applied to claim 1 above, and further in view of Tricca et al. (US 8,632,636 B1).
Regarding claims 9 and 12,  Lee does not teach the amounts of polyoxyethylene sorbitan ester (a nonionic surfactant) when the cleansing composition contains water. However, the analogous art of Tricca teaches a dental appliance .


Response to Arguments
Applicant's arguments filed 2021/05/27 have been fully considered but they are not persuasive. Because;
A-  In response to arguments and remarks (pages 4-6, 8, 9; paragraph 4) that; “Applicant notes that the sections of Lee referenced by the Examiner simply list more than 175 different chemical compounds from within which there is no specific and unambiguous disclosure of a composition within the scope of Applicant’s claims.”, and similarly “Starting from the list of 175 different chemicals disclosed, in the absence of motivation, teaching or direction, the skilled person is faced with more than 937,890,625 different possible combinations comprising at least four constituents. Looking objectively at Lee, as a whole, without knowledge of the invention, a skilled person would not specifically select the constituents of the claimed composition from amongst the many hundreds of thousands of alternatives and does not have any teaching or motivation to do so.”, it should be noted that the number 175” bears not weight for the argument 
B-  In response to applicant’s argument (last paragraph of page 7 to first paragraph of page 8, paragraph 4; page 9, paragraphs 5-6; page 10) on the combination of Lee and Tricca being based on improper hindsight reasoning, it should be noted that;  I)- it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  II)- Applicant’s assertion (page 9; last paragraph) that instant application discloses “representative mouthwash formulation” is indicative of the fact of its analogousness with the Lee reference.  III)-  Applicant’s assertion (page 10; 2nd paragraph) that Tricca teaches away from using TWEEN component due to its bitter taste, it is noted; a reference may be relied upon for all that it would have reasonably Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See [MPEP § 2123].
	C-  Applicant’s argument and remarks were considered and reviewed in details. However, the broadness and lack of specificities of the instant claims when compared to the encompassing subject matter of Lee renders their anticipation and obviousness as a result.  It is, respectfully, suggested that perhaps a corresponding amendment(s) of the claim(s) would be more effective in distinguishing the claimed subject matter from that of prior art(s) of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2021/08/18

/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767